DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 01/26/2021 have been entered. Claims 1 and 3-17 are currently pending. The proposed amendments are sufficient to overcome each and every 112(a) and 112(b) rejection set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the water level” where it is unclear if this level is the same as the fluid level recited earlier in the claim. For examination purposes, “the water level” will be treated as “the liquid 
Regarding claims 5, 7, and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, claim 5 will be treated as “which is arranged”, claim 7 will be treated as “which is used”, and claim 8 will be treated as “at least portion-wise, of an optical”.
Claims 3, 4, 6, 9-12, and 15-17 are rejected for being dependent from an indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102006023379 (Volk hereinafter) in view of US 2007/0163929 (Stiles hereinafter) and further in view of US 2005/0061813 (Vilalta hereinafter).
Regarding claim 1, Volk teaches a water pump (Figures 1-3) that discloses a pump unit in a housing (pump unit with impeller 2 within the entire outer housing shown in Figure 1), which pump unit can be driven by means of an electric motor and can pump water form a suction line (motor 1 connected to the impeller 2 with suction line 3) to a pressure line as a conveyed liquid (Outlet 6), wherein the housing comprises a pump housing (Housing directly surrounding the impeller) and a housing extension (Extension from the outlet 6 to the inlet 3 and filter cover 12) having the pressure line (outlet 6) and the suction line (inlet 3), which 
Volk is silent with respect to wherein the filter unit (FT) has a suction indicator (SA) such that the presence of suction pressure in the pump housing (PG) or a leak before the suction line (SL) can be detected via the suction indicator (SA).
However, Stiles teaches pump control system that discloses a filter monitoring system the can detect when there is proper suction through the filter (¶ 28-31 discloses monitoring the filter for performance). The resultant combination would be such that the filter unit (FT) has a suction indicator such that the presence of suction pressure in the pump housing or a leak before the suction line can be detected via the suction indicator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water pump and filter of Volk with the filter monitoring and controller of Stiles to improve pump functionality while ensuring the filter is operating within design specifications. 
Volk, per Stiles, is silent with respect to the suction indicator (SA) exerts a pressure on an indicator element arranged on a filter lid (FD) during suction of liquid such that both the water level inside the housing and the suction pressure in the pump housing can be viewed.
However, Vilalta teaches a pressurized system (¶ 3-4) that discloses a suction indicator that exerts a pressure on an indicator element arranged on a lid during suction of liquid (¶ 35-37 with Figure 6, #6 being the pressure indicator). The resultant combination would place a similar pressure indicator on the filter lid of Volk such that the transparent face 12 of Volk would also show liquid level in the pump housing. It should be noted that the interpretation of liquid level allows for the transparent face to show the absence of liquid (liquid completely below the face), a partial liquid level (liquid line along the transparent face), and a full level (liquid above the face 12 of Volk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter lid of Volk with the pressure indicator of Vilalta to give the user a visual and manual sign of the operation status per ¶ 35 of Vilalta.
Regarding claim 3, Volk’s modified teachings are described above in claim 11 where the combination of Volk, Stiles, and Vilalta would further disclose that the pressure is exerted via a membrane on the suction indicator, which membrane is held by a receptacle which is arranged on the side facing away from the filter lid (Figures 1 and 2 of Vilalta shows the operation of 6 with ¶ 35-37 as applied to the filter lid of Volk).
Regarding claim 4, Volk’s modified teachings are described above in claim 3 where the combination of Volk, Stiles, and Vilalta would further disclose that the membrane opposite the receptacle is subject to a force by means of an elastic spring element, in particular a spiral spring or a spiral spring, the biasing force of which is adjustable by means of a fixing means (¶ 36-37 of Vilalta).
Regarding claim 5
Regarding claim 6, Volk’s modified teachings are described above in claim 1 where the combination of Volk and Stiles would further disclose that the at least partially transparent window is arranged on the pump housing or on the housing extension (Figures 1-3 of Volk shows the face 12, which is the transparent component).
Regarding claim 7, Volk’s modified teachings are described above in claim 1 where the combination of Volk and Stiles would further disclose that the at least partially transparent window is part of the filter unit, which is preferably used as a filling opening (Window of 12 in Volk is part of the filter unit 8).
Regarding claim 8, Volk’s modified teachings are described above in claim 7 where the combination of Volk and Stiles would further disclose that the filter unit has side walls, which are made, at least portion-wise, preferably entirely, of an optical at least partially transparent material (Volk 12 is shown to have cylindrical side walls and those are transparent as well).
Regarding claim 9, Volk’s modified teachings are described above in claim 1 where the combination of Volk and Stiles would further disclose that a liquid sensor is alternatively or additionally provided, which sensor detects the liquid level in the region of the pump unit and signals the same at the transparent window (Stiles details the use of flow sensors which can imply the fluid level).
Regarding claim 10, Volk’s modified teachings are described above in claim 1 where the combination of Volk and Stiles would further disclose that a pressure sensor, which is connected to a control unit, is arranged on the pressure line (Stiles details the use of a pressure sensor ¶ 28-31 with the teachings that their relative locations can be varied along the flow path).
Regarding claim 11, Volk’s modified teachings are described above in claim 1 where the combination of Volk and Stiles would further disclose a return valve is provided, which is part of the filter unit operating as a filling opening (Check valve 14 in Figures 1-3 of Volk per Page 10 
Regarding claim 12, Volk’s modified teachings are described above in claim 1 where the combination of Volk and Stiles would further disclose a return valve is provided, which has an automatic venting (Check valve 14 in Figures 1-3 of Volk per Page 10 Lines 412-13, Page 12 Lines 471-486; the broadest reasonable interpretation of automatic venting allows for the movement of valve to fill this motion but not being a valve driven by an external power source).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102006023379 (Volk) in view of US 2007/0163929 (Stiles) and further in view of US 2007/0200558 (Sellen hereinafter).
Regarding claim 15, Volk’s modified teachings are described above in claim 12 but are silent with respect that the return valve actuates a switch, which in case of a dry run, transmits a signal to a control device.
However, Sellen teaches sensing the positon of an object that discloses sensing the position of a sensor with a hall sensor (¶ 4). The resultant combination would be such that the teachings of Sellen would be applied to the valve of Volk with the controller of Stiles such that the valve position would be fed to the controller and always transmits said signal. The position of the valve will always be sent to the controller therefore the position will be sensed and communicated to the controller during a dry pump condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensed components of Volk per Stiles with the valve position sensor of Sellen to allow for further pumping accuracy to be obtained. 
Regarding claim 16.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102006023379 (Volk) in view of US 2007/0163929 (Stiles) in view of US 2007/0200558 (Sellen) and further in view of US 2010/0126604 (Lund hereinafter).
Regarding claim 17, Volk’s modified teachings are described above in claim 15 but are silent with respect to the switch additionally or alternatively activates a scald-protection when the water pump is operated against a closed pressure line.
However, Lund teaches a water pump that discloses a scald protection system (¶ 36 and 61). The resultant combination would be such that the controller of Stiles as applied to Volk would further monitor the temperature of fluid per Lund to prevent a scald condition from occurring due to pressure in a closed line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and system of Volk per Stiles with the scald prevention of Lund to reduce/eliminate the chance of scalding fluid from reaching the downline system/use therefore preventing damage. 

Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 has been amended in such a manner to include all of the limitations between itself and its independent claim. Claim 13, as previously stated, requires “the return valve (RV) has at least one passage channel (DK), which operates as a vent upon filling the suction line (SL) with the conveyed liquid, when the return valve (RV) is closed, wherein the at least one passage channel (DK) may be closed by a sealing ring (DR) upon activation of the pump unit.” The further clarification that the return valve includes a vent and its respective operating conditions would be sufficient to overcome the rejection of claim 12 while also not being obvious by adding an additional reference to read on said limitations. Therefore, for at least this reason, claim 13 is .

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
The arguments regarding the amendments made to claim 1 have been reviewed and are found to not be persuasive. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Vilalta reference teaches an actuating pressure indicator for visual notifications and the pump of Volk features at least one visual aid for determining the operating parameters of the pump while also featuring a suction indicator themselves. Both the Volk and Vilalta references teach detecting an internal pressure therefore are found to be analogous pieces of art. Furthermore, the argument that the ability to see a water level in the pump has not been met by the transparent body of Volk has been reviewed and found to not be persuasive. The pump will feature a fluid level and given that the body 12 of Volk is transparent, some water level will be seen whether it is completely below, partially along or completely over said body. For at least these reason, the proposed arguments are not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746